         Case 6:21-cv-00511-ADA Document 243 Filed 06/21/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


FRESHUB, INC. and FRESHUB, LTD.,

                        Plaintiffs,
                                                        Case No. 6:21-CV-00511-ADA
        v.

AMAZON.COM, INC., a Delaware Corporation,
AMAZON.COM SERVICES LLC, a Delaware
Limited Liability Company, PRIME NOW, LLC, a
Delaware Limited Liability Company, and WHOLE
FOODS MARKET SERVICES, INC., a Texas
Corporation,

                        Defendants.



                        NOTICE RE EVIDENCE FOR BENCH TRIAL
                             ON INEQUITABLE CONDUCT


        The Court requested the parties provide the evidence for the bench trial on inequitable

conduct for review in camera. Amazon has provided that evidence to the Court on electronic

storage media, including the video deposition testimony of Mr. David Weiss. For the completeness

of the bench trial record, Amazon is filing the transcript of the designated testimony along with

the associated trial exhibits:

             •   Exhibit A – January 27, 2021 Designated Deposition Testimony of David Weiss;
             •   Exhibit B –Errata to Exhibit A, dated March 1, 2021;
             •   Exhibit C - D0288, Log of Documents Withheld or Redacted for Privilege by
                 Knobbe, Martens, Olsen & Bear LLP;
             •   Exhibit D - D0291, Final Rejection – U.S. Patent Application 11/301,291 (U.S.
                 9,821,344 file history) Office Action, dated June 6, 2011;
             •   Exhibit E - D0292, Notice of Abandonment - U.S. Patent Application 11/301,291
                 (U.S. 9,821,344 file history), dated Jan. 3, 2012;
      Case 6:21-cv-00511-ADA Document 243 Filed 06/21/21 Page 2 of 3




        •     Exhibit F - D0293, Ikan Technologies Inc. Patent Assignment, dated December 4,
              2012;
        •     Exhibit G - D0296, Decision on Petition for Revival - U.S. Patent Application
              11/301,291 (U.S. 9,821,344 file history), dated April 20, 2017;
        •     Exhibit H - D0490, Petition for Revival of an Application for Patent Abandoned
              Unintentionally Under 37 CFR 1.137(a) - U.S. Patent Application 11/301,291
              (U.S. 9,821,344 file history), dated January 20, 2107.


Dated: June 21, 2021                            Respectfully submitted,

                                                /s/ Todd R. Gregorian
                                                J. David Hadden, (CSB No. 176148)
                                                Email: dhadden@fenwick.com
Of Counsel:                                     Saina S. Shamilov, (CSB No. 215636)
                                                Email: sshamilov@fenwick.com
Barry K. Shelton (TX Bar #24055029)             Todd R. Gregorian (CSB No. 236096)
bshelton@sheltoncoburn.com                      Email: tgregorian@fenwick.com
Bradley Dalton Coburn                           Ravi R. Ranganath (CSB No. 272981)
coburn@sheltoncoburn.com                        Email: rranganath@fenwick.com
SHELTON COBURN LLP                              Allen Wang (CSB No. 278953)
311 RR 620 S, Suite 205                         Email: allen.wang@fenwick.com
Austin, TX 78734                                Eric B. Young (CSB No. 318754)
Tel: (512) 263-2165                             Email: eyoung@fenwick.com
Fax: (512) 263-2166                             FENWICK & WEST LLP
                                                Silicon Valley Center
                                                801 California Street
                                                Mountain View, CA 94041
                                                Telephone: 650.988.8500
                                                Facsimile: 650.938.5200

                                                Counsel for Defendants
                                                AMAZON.COM, INC., AMAZON.COM
                                                SERVICES LLC, PRIME NOW, LLC, and
                                                WHOLE FOODS MARKET SERVICES, INC.




                                            2
         Case 6:21-cv-00511-ADA Document 243 Filed 06/21/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 21, 2021, a copy of the foregoing was

served electronically, via CM/ECF, on all counsel of record who are deemed to have consented

such service under the Court’s local rules.

                                                   By: /s/ Todd R. Gregorian
                                                        Todd R. Gregorian




                                               3
